Case 1:20-cv-03672-ABJ Document9 Filed 01/22/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Zackary Ellis Sanders,

Care of KaiserDillon PLLC

1099 14th Street NW 8th Floor West
Washington, DC 20005

Plaintiff,

Vv. Civil Action No. 20-cv-3672
FEDERAL BUREAU OF
INVESTIGATION,

935 Pennsylvania Avenue, NW
Washington, DC 20535-0001

Defendant.

ee ee ee eee ee Ne ee es es ee ee es Ne ae

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Ml. Plaintiff Zackary Ellis Sanders brings this action under the Freedom of
Information Act, 5 U.S.C. § 552 (“FOIA”), to compel the production by Defendant Federal
Bureau of Investigation (“FBI”) of records responsive to his FOIA request for records.

JURISDICTION AND VENUE

2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B),
and 28 U.S.C. § 1331.

3, Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

PARTIES
4, | Plaintiff Mr. Sanders is a United States‘citizen and resident of the state of

Virginia.
Case 1:20-cv-03672-ABJ Document9 Filed 01/22/21 Page 2 of 5

5. Defendant FBI is a component of the US. Department of Justice (“DOJ”). DOJ
is a Department of the Executive Branch of the U.S. government and an agency within the
meaning of 5 U.S.C. § 552(f)(1). The FBI is headquartered in Washington, D.C. and has field
offices throughout the country.

FACTUAL ALLEGATIONS
I FOIA Requirements.

6. The purpose of FOIA is to “pierce the veil of administrative secrecy and to open
agency action to the light of public scrutiny.” Public Citizen, Inc. v. Office of Management and
Budget, 598 F.3d 865, 869 (D.C. Cir. 2010) (quotation marks omitted). In enacting FOIA,
Congress intended to provide our citizenry full disclosure of federal agency records, so long as
information is not exempted by clearly delineated statutory language. Id.

7. FOIA establishes a broad right of public access to federal agency records, subject
only to nine delineated exemptions. 5 U.S.C. § 552(b). “Each agency, upon any request” for
enumerated records must “determine within 20 days (excepting Saturdays, Sundays, and legal
holidays) after the receipt of any such request vihether fo comply with such request and shall
immediately notify the person making such a request” of the “determination and the reasons
therefore.” Jd. § 552(a)(6)(A)(i). A requester “shall be deemed to have exhausted his
administrative remedies”—and hence may file suit under the Act’s citizen suit provision—“with
respect to [a] request if the agency fails to comply with the. ...time limit” set forth in the statute
for a substantive response. Jd. § 552(a)(6)(C)(i).

Il. Mr. Sanders’s FOIA Requests
8. On November 12, 2020, Mr. Sanders submitted a FOIA request, attached hereto

as Exhibit A.
Case 1:20-cv-03672-ABJ Document9 Filed 01/22/21 Page 3of5

9. Mr. Sanders requested the following:

2019 to the present.

  
 
    

from Januat

 

All records relating to

 

a.

includes international law enforcement partners, including the Federal Bureau
of Investigation (FBI). It has been widely reported that the
and the FBI work together to investigate cybercrime.

b, Administrative staff manuals and instructions to staff regarding
from January 2019 to the present.
c. Records relating to Internet Protocol (IP) addresses provided by the
to the Federal Bureau of Investigation (FBI) as part of
. from January 2019 to the present.
10. Mr. Sanders further requested that the response include “all correspondence

related to the above requests, including tips and information exchanged between the and

the FBI, between the J and the eae in Miami, and between the
onan in Miami and the FBI.”

11. In response, Mr. Sanders received an email confirmation from the FBI

acknowledging receipt of his FOIA request, attached hereto as Exhibit B.
CLAIM FOR RELIEF

12. The allegations in paragraphs 1-11 are incorporated by reference as if set forth in
full herein.

13. Pursuant to FOIA, 5 U.S.C. § 552(a)(6)(A)(), the FBI’s response to Mr.
Sanders’s November 12, 2020 FOIA request was due within 20 working days of the FBI’s
receipt of the request. Such response was due on or before December 11, 2020. Within that tune
period, the FBI was required to determine whether to comply with the request and notify Mr.
Sanders of that determination, the reasons therefore and the right to appeal any adverse
determination. The FBI has failed to provide Mr. Sanders any written notice of any extension of

the 20-day period under 5 U.S.C. § 552(a)(6)(B).
Case 1:20-cv-03672-ABJ Document9 Filed 01/22/21 Page 4of5

14.

By reason of the FBI’s failure to comply with the applicable time limits, as set

forth in paragraph 13, Mr. Sanders is deemed, pursuant to 5 U.S.C. § 552(a)(6)(C)(A), to have

exhausted his administrative remedies with respect to his November 12, 2020 FOIA request.

I 51.

On information and belief, the requested records cannot lawfully be withheld

from Mr. Sanders pursuant to any of the exemptions sét forth in FOIA, 5 U.S.C. § 552(b).

PRAYER FOR RELIEF

WHEREFORE, Mr. Sanders prays that this Court:

A.

Order Defendant FBI to conduct a search for any and all responsive records to Mr.
Sanders’s FOIA request using search methods reasonably lilely to lead to discovery
of all responsive documents;

Order the FBI to produce, on an expedited basis, any and all non-exempt responsive
records and a Vaughn Index of any responsive records withheld under a claim of
exemption;

Enjoin the FBI from continuing to withhold any and all non-exempt responsive
records;

Order the FBI to waive any fees associated.with complying with Mr. Sanders’s FOIA
request;

Award Mr. Sanders his costs and attorneys’ fees for this action; and

Grant such further relief as the Court deems just and proper.
Case 1:20-cv-03672-ABJ Document9 Filed 01/22/21 Page5of5

Dated: December 14, 2020

Respectfully submitted,

/s/ Norman Anderson

Norman Anderson (D.C. Bar No. 1029679)
nanderson@kaiserdillon.com

Jonathan Jeffress (D.C. Bar No. 479074)
jjeffress@kaiserdillon.com

KaiserDillon PLLC .
1099 14th Street NW 8th Floor West,
Washington, DC 20005

(202) 640-2850

 

Counsel for Zackary Ellis Sanders
